 

NATCO Group Inc.

Notice of Grant of Award ID: 22-2906892

and Award Agreement

Brookhollow Central III



2950 North Loop West, 7th Floor

Houston, Texas 77092

 

[Name of Recipient]

Award Number:

[Address]

Plan:

 

ID:

   

 

Effective [Date], you have been granted an award of [# of shares] shares of
NATCO Group Inc. (the Company) common stock. These shares are restricted until
the vest date(s) shown below.

The current total value of the award is $ [Aggregate Fair Market Value on award
date].

The award will vest in increments on the date(s) shown.

Shares Full Vest

[# of Shares] [Vest Date or Performance Criteria]

 

 

 

By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

 

 

__________________________________ ________________________________

NATCO Group Inc. Date

 

__________________________________ ________________________________

[Name of Recipient] Date



FORM OF RESTRICTED STOCK AWARD AGREEMENT

For Employees and Officers

THIS AGREEMENT is made as of The effective date specified in the Notice of Grant
of Award and Award Agreements to which this Agreement is attached (the "Notice")
between the individual identified in the address line of the Notice ("Employee")
and NATCO Group Inc., a Delaware corporation (the "Company"). This Agreement
forms an integral part of the Notice and is incorporated by reference into the
Notice. By signing the Notice, Employee is agreeing to the terms and provisions
of this Agreement.



1. As of the effective date specified in the Notice, the Company grants to
Employee the number of shares of Common Stock, $0.01 par value, of the Company
specified in the Notice (the "Shares") in accordance with and subject to the
terms of the NATCO Group Inc. [1998/2001/2004 Stock Incentive] [2006 Long-Term
Incentive Compensation Plan] (the "Plan") and this Agreement. It is understood
that the consideration for the issuance of the Shares shall be Employee's
agreement to render future services as an employee of the Company, which
services have a value not less than the par value of the Shares. Employee
acknowledges receipt of a copy of the Plan and agrees that this award of Shares
shall be subject to all the terms and provisions of the Plan. In the event of
any conflict between the terms of this Agreement and the Plan, the terms of the
Plan shall govern. Capitalized terms used but not defined in this Agreement have
the respective meanings attributed to such terms under the Plan.



2. Promptly after the execution of this Agreement by Employee, the Company shall
cause Mellon Investor Services, LLC, the transfer agent for the Common Stock
(together with its successors and assigns, the "Transfer Agent"), to issue a
stock certificate showing ownership for the Shares in the name of Employee
subject to the terms and conditions of this Agreement and the Plan. The Shares
shall be issued from Common Stock reserved for issuance pursuant to the Plan as
grants under such plan. The certificate or certificates evidencing the Shares
subject hereto shall be delivered to and deposited with the Secretary of the
Company as Escrow Agent in this transaction. Such certificates are to be held by
the Escrow Agent until termination of the Restricted Period, at which time they
shall be released by said Escrow Agent to Employee. All certificates
representing any Shares subject to the provisions of this Agreement shall have
endorsed thereon the following legend:



"The shares represented by this certificate are subject to an agreement between
the Company and the registered holder, a copy of which is on file at the
principal office of the Company."



3. During the Restricted Period (as defined below) for the Shares, Employee
shall not sell, assign, exchange, transfer, pledge, hypothecate or otherwise
dispose of, transfer or encumber any of such Shares. This prohibition against
transfer and the obligation to forfeit and surrender Shares to the Company as
provided herein are referred to as the "Forfeiture Restrictions." A breach of
the terms of this Agreement shall cause a forfeiture of the Shares. During the
Restricted Period, Employee shall have all the rights of a shareholder with
respect to the Shares except for the right to transfer the Shares. Accordingly,
Employee shall have the right to vote the Shares and to receive any cash
dividends paid to or made with respect to the Shares. Any such dividends shall
be paid no later than the end of the calendar year in which the dividend for the
class of stock that includes the Shares is paid to stockholders of such class
or, if later, the fifteenth (15th) day of the third (3rd) month following the
date the dividend is paid to stockholders of such class of stock.



4. Employee represents that the Shares are being acquired for investment and
that Employee has no present intention to transfer, sell or otherwise dispose of
the Shares, except in compliance with applicable securities laws, and the
parties agree that the Shares are being acquired in accordance with and subject
to the terms, provisions and conditions of this Agreement and the Plan. Employee
agrees that (a) the Company may refuse to register the transfer of the
Restricted Shares on the stock transfer records of the Company if such proposed
transfer would constitute a violation of the Forfeiture Restrictions or any
applicable securities law and (b) the Company may give related instructions to
the Transfer Agent to stop registration of the transfer of the Restricted
Shares.



5. The Forfeiture Restrictions shall lapse as to all of the Shares on the third
anniversary of the date of this Agreement as first written above; provided that
Employee has continuously served as an employee of the Company or a direct or
indirect subsidiary of the Company from the date of this Agreement until such
date. Notwithstanding the foregoing, the Forfeiture Restrictions shall earlier
lapse as to all of the Shares pursuant to Section 8.4 of the Plan or upon the
occurrence of a Corporate Change. A certificate for all Shares granted pursuant
to this Agreement will be issued to Employee following such date of release, or,
at Recipient's election, may be transferred in book entry form to Employee's
brokerage account (subject to any adjustment to withhold Shares to pay taxes as
provided below). Any period during which Shares are subject to restriction under
this Agreement is referred to as the "Restricted Period." In the event of
termination of Recipient's service as an employee of the Company or a subsidiary
for any reason during the Restricted Period, except as otherwise provided above,
all Shares, for no consideration, shall be immediately forfeited to the Company.



6. The Company shall be required to withhold the amount of taxes required to
satisfy any applicable federal, state and local tax withholding obligations
arising from the lapse of the Forfeiture Restrictions. Employee may elect to
satisfy any such tax obligation in cash or by authorizing the Company to
withhold from the Shares issued to Employee as a result of the lapse of the
Forfeiture Restrictions, the number of whole shares of Common Stock required to
satisfy such tax obligation, the number to be determined by the Fair Market
Value of the Shares on the date of the lapse of the Forfeiture Restrictions. If
Employee elects to withhold shares of Common Stock to satisfy any such tax
obligation, Employee shall pay in cash any obligation that remains after the
application of whole shares that is less than the value of a whole share.



The imposition of the FORFEITURE RESTRICTIONS under this Agreement may result in
adverse tax consequences that may be avoided or mitigated by filing an election
under CODE Section 83(b). Such election may be filed only within 30 days after
the date of this Agreement. EMPLOYEE should consult with EMPLOYEE'S tax advisorS
to determine the tax consequences of executing this Agreement and the advantages
and disadvantages of filing the Code Section 83(b) election. EMPLOYEE
acknowledges that it is EMPLOYEE'S sole responsibility, and not the Company's,
to file a timely election under Code Section 83(b), even if EMPLOYEE requests
the Company or its representatives to make this filing on behalf OF RECIPIENT.

7. Employee understands that the Company will, and Employee hereby authorizes
the Company to, issue such instructions to the Transfer Agent as the Company may
deem necessary or proper to comply with the intent and purposes of this
Agreement. This instruction serves as a stock power by Employee to the Company
with respect to the Shares during the Restricted Period, which stock power shall
expire at the end of the Restricted Period.



8. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company and all persons lawfully
claiming under Recipient.



9. No provision contained in this Agreement shall in any way terminate, modify
or alter, or be construed or interpreted as terminating, modifying or altering
any of the powers, rights or authority vested in the Committee pursuant to the
terms of the Plan, including, without limitation, the Committee's rights to make
certain determinations and elections with respect to the Restricted Shares.



10. This Agreement shall not be deemed to (a) confer upon Recipient any right
with respect to continuation of employment with the Company or a subsidiary or
(b) affect the terms and conditions of any other agreement between the Company
and Recipient except as expressly provided herein.



11. This Agreement shall be governed by the laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State,
without regard to conflicts of law principles thereof. This Agreement may not be
altered, modified, changed or discharged, except by a writing signed by or on
behalf of both the Company and Recipient. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together will constitute one and the same Agreement.

 